Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/16/2021 and 12/20/2019 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for measuring a property of a light” in claim 30; “means for controlling one or more properties of light” in claims 30, 32, and 36 ; “means for controlling an input light” in claim 30; and “means for generating the light” in claims 34 and 35.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 22, 24, 25, 26, 27, 28, 30, 31, 32, 33, 34, 36, 37, 38, 39, 40, 41, 42, 44, and 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacAulay, C. et al. U.S. Patent No. US 20030076571 A1 (hereinafter MacAulay).
Regarding claim 21, MacAulay teaches a method for shaping multimode dynamics (see Fig. 1 in MacAulay) in a transmission medium (The transmission medium corresponds to “here an optical fiber, in a light guide bundle 14” cited in paragraph [0052] lines 6-7 in item 14 in Fig. 1 in MacAulay.), the method comprising: measuring a property of a light (The property of light the system measures is the “intensity distributions” described in paragraph [0055] line 5 in MacAulay.) at a distal end of a transmission medium (This pertains to “light emanating from the distal end 18 of a first corresponding light guide 28 to a first area of target 22” described in paragraph [0054] lines 13-14 in MacAulay. The property, which is intensity of light, is measured at the distal end of the transmission medium.); selecting, using a controller (This corresponds to “a controller (not shown)” in paragraph [0054] line 5 in MacAulay.), a phase mask (The phase mask is represented by the spatial light modulator 8 in Fig. 1 and mentioned in paragraph [0054] lines 1-2 in MacAulay.) to shape the property of the light (This pertains to “spatial light modulator 8 can provide a dynamic illumination mask by varying the selected corresponding pixels that are set to an on-state can be varied over time” described in paragraph [0056] lines 1-4 in MacAulay. This means the spatial modulator changes the intensity of the light at the distal end.) as measured at the distal end of the transmission medium (see paragraph [0054] lines 13-14 in MacAulay); and instructing a spatial light modulator (This pertains to “spatial light modulator 8 provides the illumination mask because a controller (not shown) sets selected pixels” cited in paragraph [0054] lines 4-6 in MacAulay.) to apply the phase mask to an input light generated by a light source (This is described in paragraph [0054] lines 6-11 as “corresponding to the proximal end 16 of desired light guides 15 in light guide bundle 14 to an on-state and sets other pixels of the spatial light modulator to an off-state, thereby causing light from the light source 4 to be transmitted substantially only to the cores 26 of the light guides corresponding to the corresponding pixels.” in MacAulay. This means spatial light modulator 8 applies an illumination mask to selectively illuminate light to the proximal end of the transmission medium from the light source.) to selectively tune (This pertains to “on-state” in paragraph [0054] in line 7, which means the pixels is on as defined in paragraph [0039] line 12 in MacAulay. The controller selectively tune the light transmitted in the transmission medium by controlling the on and off state of the pixels.) nonlinear interactions within the transmission medium (See paragraph [0054] lines 9-11 in MacAulay. The nonlinear interactions refer to the interaction between the light and the multimode fibers within the transmission medium as shown by the arrow in item 18 in Fig. 1 in MacAulay.).
Regarding claim 22, MacAulay discloses the transmission medium is a multimode fiber (This corresponds to item 12 in Fig. 1 and cited as “a light guide 15, here an optical fiber” paragraph [0052] in lines 6-7 in MacAulay. An optical fiber is a multimode fiber.).
Regarding claim 24, MacAulay teaches the light source includes a laser light system (This refers to item 4, which is the light source, which is part of the laser light system as shown in Fig. 1 in MacAulay, where the light source can be a laser as cited in paragraph [0020] lines 20-21 in MacAulay.), and wherein the nonlinear interactions occur within the laser light system (The nonlinear interactions occur when the light enters the light guide bundle 14 as shown in Fig. 1 in MacAulay.).
Regarding claim 25, MacAulay teaches the controller controls (This pertains to the controller of the spatial light modulator 8 where the input light is focused to the proximal end of the transmission medium as shown in Fig. 1 in MacAulay.) controls a spatial shape distribution of the output light (The controller measures the intensity of the light and plot the output as a function of the detection pinhole as mentioned in paragraph [0115] lines 5-6 in MacAulay. The graph is the spatial shape distribution of the output light, graph in intensity vs axial position, z [nm], is shown in Fig. 8 in MacAulay.).
Regarding claim 26, MacAulay teaches the light is used to transmit information (The light is used to transmit images. See paragraph [0009] lines 12-13 in MacAulay.).
Regarding claim 27, MacAulay teaches the light is used to retrieve imaging information from the distal end of the transmission medium (This is described in paragraph [0009] lines 1-4 in MacAulay. The sample is at the distal end of the transmission medium where the image is retrieved.).
Regarding claim 28, MacAulay discloses the method of claim 21, wherein the method is implemented as part of a laser system (The system is implemented in a confocal microscope, cited in paragraph [0006] lines 2-3 in MacAulay, wherein the laser system is the light source 4 in Fig. 1 in MacAulay.).
Regrading claim 30, MacAulay discloses a system (see Fig. 1 in MacAulay) comprising: a means for measuring a property of a light at a distal end (The property, which is intensity of light, is measured by the spatial light modulator 8, as cited in paragraph [0055] line 5 in MacAulay, at the distal end of the transmission medium, as cited in paragraph [0054] lines 13-14 in MacAulay.) or output of a transmission medium; a means for controlling (This corresponds to “a controller (not shown)” in paragraph [0054] line 5 in MacAulay.) one or more properties of light at an input of the transmission medium (This pertains to “spatial light modulator 8 provides the illumination mask because a controller (not shown) sets selected pixels corresponding to the proximal end 16” described in paragraph [0054] lines 4-6 in MacAulay. This means the spatial modulator changes the intensity of the light at the proximal end of the transmission medium.) to control the property of the light as measured at the distal end (This refers to “The controller can further select corresponding pixels that are set to an on-state such that light emanating from the distal end 18 of a first corresponding light guide 28” as cited in paragraph [0054] lines 11-14 in MacAulay. This indicates the controller controls the intensity of light at the distal end.) or output of the transmission medium; and a means for controlling an input light generated by a light source (A means for controlling the input of light in MacAulay is the spatial light modulator 8, cited in paragraph [0054] line 1. The spatial light modulator 8 controls the input of light generated from the light source 4, cited in paragraph [0054] lines 2-6 in MacAulay.) to selectively tune (The controller selectively tune the light transmitted in the transmission medium by controlling the on and off state of the pixels mentioned in paragraph [0054] in lines 7-9 and paragraph [0039] lines 23-26 in MacAulay.) nonlinear interactions within the transmission medium ( The nonlinear interactions refer to the interaction between the light and the multimode fibers within the transmission medium, as shown by the arrow in item 18 in Fig. 1 in MacAulay.).
Regrading claim 31, MacAulay discloses the system of claim 30, wherein the property of the light controlled at an input of the transmission medium is the amplitude. (The amplitude is controlled by the “illumination mask”, which is controlling the intensity of the light at the proximal end cited in paragraph [0054] line 3 in MacAulay. The intensity of the light is proportional to the amplitude squared.). 
Regrading claim 32, MacAulay teaches the means for controlling one or more properties of light at the input of the transmission medium is a liquid crystal spatial light modulator (The spatial light modulator comprises an array of ferroelectric liquid crystal devices as mentioned in paragraph [0039] line 15 of MacAulay.). 
Regarding claim 33, MacAulay discloses the transmission medium is a multimode fiber (This corresponds to item 12 in Fig. 1 and cited as “a light guide 15, here an optical fiber” paragraph [0052] in lines 6-7 in MacAulay. An optical fiber is a multimode fiber.).
Regrading claim 34, MacAulay teaches the means for generating the light is using a laser system (This refers to item 4 in Fig. 1, which is a laser system for generating light as mentioned in paragraph [0020] lines 20-21 in MacAulay.).
Regarding claim 36, MacAulay teaches the means for controlling one or more properties of light at the input of the transmission medium (This pertains to the controller of the spatial light modulator 8 where the input light is focused to the proximal end of the transmission medium as shown in Fig. 1 in MacAulay.) controls a spatial shape distribution of the output light (The controller measures the intensity of the light and plot the output as a function of the detection pinhole as mentioned in paragraph [0115] lines 5-6 in MacAulay. The graph is the spatial shape distribution of the output light, graph in intensity vs axial position, z [nm], is shown in Fig. 8 in MacAulay.).
Regarding claim 37, MacAulay teaches the light is used to transmit information (The light is used to transmit image information. See paragraph [0009] lines 12-13 in MacAulay.).
Regarding claim 38, MacAulay teaches the light is used to retrieve imaging information from the distal end of the transmission medium (This is described in paragraph [0009] lines 1-4 in MacAulay. The sample is at the distal end of the transmission medium where the image is retrieved.).
Regarding claim 39, MacAulay discloses a non-transitory computer-readable storage medium (This corresponds to “a controller is a computer or other device comprising a central processing unit (CPU)” cite in paragraph [0044] lines 7-8 in MacAulay. The CPU has a storage medium.) having programmable instructions stored thereon (This refers to the “a central processing unit (CPU) and capable of implementing computer-readable programming such as algorithms and software” as cited in paragraph [0044] lines 13-16 in MacAulay where the algorithms is the programmable instructions.) which, when executed by a system for shaping multimode dynamics (This corresponds to “the controller can control the transmissive characteristics of the pixels in a spatial light modulator” as cited in paragraph [0044] lines 4-5 in MacAulay. The transmissive characteristics of the pixels refers to system shaping the multimode dynamics between the input light and the transmission medium.) in a transmission medium, cause the system to: measure a property of a light (Measuring the property of the intensity distribution of light, cited in paragraph [0055] line 5 in MacAulay.) at a distal end of a transmission medium (see paragraph [0054] lines 13-14 in MacAulay.); select, using a controller (The controller controls the spatial light modulator mentioned in in paragraph [0054] line 5 in MacAulay.), a light modulator (This refers to the spatial light modulator 8 mentioned in paragraph [0054] line 1 in MacAulay.) setting to shape the property of the light (The shape property of the light corresponds to the “select corresponding pixels that are set to an on-state ” paragraph [0054] lines 12-13 in MacAulay.) as measured at the distal end of the transmission medium (This pertains to “such that light emanating from the distal end 18 of a first corresponding light guide 28 to a first area of target 22” paragraph [0054] lines 13-15 in MacAulay. Target 22 is at the distal end of the transmission medium.); and instruct a light modulator (This corresponds to spatial light modulator 8 instruct by the controller as mentioned in paragraph [0054] lines 4-6 in MacAulay.) to shape an input light (The refers to “sets selected pixels” cited in paragraph [0054] lines 5-6 in MacAulay) generated by a light source (This pertains to “corresponding to the proximal end 16 of desired light guides 15”, in paragraph [0054] lines 6-7 in MacAulay, which received light directly from the light source as shown in Fig. 1 in MacAulay.) to selectively tune nonlinear interactions within the transmission medium (This refers to paragraph [0054] lines 9-11 in MacAulay as “thereby causing light from the light source 4 to be transmitted substantially only to the cores 26 of the light guides corresponding to the corresponding pixels.”. The selectively tuned nonlinear interactions refer to core 26, which only allows the light to pass through the transmission medium.). 
Regrading claim 40, MacAulay discloses the system of claim 39, wherein the property of the light controlled at an input of the transmission medium is the amplitude. (The amplitude is controlled by the “illumination mask”, which is controlling the intensity of the light at the proximal end cited in paragraph [0054] line 3 in MacAulay.The intensity of the light is proportional to the amplitude squared.). 
Regrading claim 41, MacAulay teaches the means for controlling one or more properties of light at the input of the transmission medium is a liquid crystal spatial light modulator (The spatial light modulator comprises an array of ferroelectric liquid crystal devices as mentioned in paragraph [0039] line 15 of MacAulay.).
Regarding claim 42, MacAulay discloses the transmission medium is a multimode fiber (This corresponds to item 12 in Fig. 1 and cited as “a light guide 15, here an optical fiber” paragraph [0052] in lines 6-7 in MacAulay. An optical fiber is a multimode fiber.).
Regrading claim 44, MacAulay teaches the non-transitory computer-readable storage medium (This corresponds to the controller in paragraph [0054] line 5 in MacAulay.) of claim 39, wherein when executed by the system, the program instructions further cause the system to: cause the controller to control the spatial shape distribution of the output light (The spatial shape distribution of the output light correspond to the graph of intensity distribution vs axial position of Fig. 8 and cited in paragraph [0115] lines 5-6 in MacAulay.).
Regarding claim 45, MacAulay teaches the non-transitory computer-readable storage medium of claim 39, wherein the light is used to transmit information (The light is used to transmit image information. See paragraph [0009] lines 12-13 in MacAulay.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 35, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacAulay  as applied to claims 21, 34, and 39 above, and in view of Kohara, N. et al. U.S. Patent No. US 20170153432 A1 (hereinafter Kohara) .
Regarding claim 23, MacAulay does teach the method of claim 21 but fails to teach, the method further comprising generating the light using a femtosecond pulsed laser, a picosecond pulsed laser, or a nanosecond pulsed laser. Regarding claim 35, MacAulay does teach the system of claim 34, but fails to teach, the system wherein the means for generating the light is configured to generate the light using one of: a femtosecond pulsed laser, a picosecond pulsed laser, and a nanosecond pulsed laser. Regarding claim 43, MacAulay does teach the non-transitory computer-readable storage medium of claim 39, but fails to teach, further comprising generating the light using a femtosecond pulsed laser, a picosecond pulsed laser, or a nanosecond pulsed laser.
	Kohara, from the same field of endeavor as MacAulay, discloses a system comprising generating the light using a picosecond pulsed laser (see paragraph [0051] lines 8-9 in Kohara).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Kohara to MacAulay to generate the light using a picosecond pulsed laser for the purpose of producing a three-dimensional distribution of molecular species in a living body and body composition can be observed in order to minimize the spectral distortion of the image (see paragraph [0050] lines 1-4 in Kohara).
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacAulay  as applied to claims 21 above, and in view of Krishnaswamy, V. et al. WO 2013185087 A1 (hereinafter Krishnaswamy) .
Regarding claim 29, MacAulay is silent with respect to the method of claim 21, wherein the method implements an artificial neural network.
Krishnaswamy, from the same field of endeavor as MacAulay, discloses a method that implements an artificial neural network (see paragraph [0072] line 6 in Krishnaswamy).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Krishnaswamy to MacAulay to have a method that implements an artificial neural network in order to maximize the accuracy of the classification between a normal tissue from a tumor tissue (see paragraph [0072] lines 3-4 in Krishnaswamy). 

Prior Art not Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Caravaca-Aguirre, A. et al. U.S. Patent No. US 10254534 B2, discloses a single multimode fiber endoscope.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO FABIAN JR whose telephone number is (571)272-3632. The examiner can normally be reached M-F (8-12, 1-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO FABIAN JR/Examiner, Art Unit 2877                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886